UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7009


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DARRON OWENS,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. Cameron McGowan Currie, District
Judge. (5:01-cr-00084-CMC)


Submitted:    May 15, 2009                  Decided:   June 11, 2009


Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Darron Owens, Appellant Pro Se. Stacey Denise Haynes, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Darron    Owens      seeks      to     appeal    the    district       court’s

order    denying   his    motion      for    reduction       of    sentence    under    18

U.S.C. § 3582(c)(2) (2006).                 In criminal cases, the defendant

must file the notice of appeal within ten days after the entry

of judgment.       Fed. R. App. P. 4(b)(1)(A); see United States v.

Alvarez,    210    F.3d   309,     310      (5th    Cir.    2000)    (holding      § 3582

proceeding    is    criminal     in      nature     and     ten-day       appeal   period

applies).     With or without a motion, upon a showing of excusable

neglect or good cause, the district court may grant an extension

of up to thirty days to file a notice of appeal.                           Fed. R. App.

P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353 (4th Cir.

1985).

            The    district      court       entered       its    order    denying     the

motion for reduction of sentence on May 20, 2008.                           Owens filed

the notice of appeal on June 12, 2008. ∗                    Because Owens failed to

file a timely notice of appeal or obtain an extension of the

appeal period, we remanded this case to the district court for

the court to determine whether Owens could demonstrate excusable

neglect or good cause to justify extending the ten-day appeal

     ∗
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                             2
period.       In accordance with our remand order, the district court

received evidence pertaining to the issue and determined that

Owens failed to make the requisite showing.

               We have thoroughly reviewed the record and agree that

Owens has failed to demonstrate excusable neglect or good cause

justifying a relaxation of the ten-day appeal period set forth

in Rule 4(b)(1)(A).             See generally Bowles v. Russell, 551 U.S.

205,    __,    127   S.   Ct.    2360,   2363-66   (2007);   United     States    v.

Mitchell, 518 F.3d 740, 750 (10th Cir. 2008).                  Accordingly, we

dismiss the appeal.             We dispense with oral argument because the

facts    and    legal     contentions    are   adequately    presented    in     the

materials      before     the    court   and   argument   would   not    aid     the

decisional process.

                                                                        DISMISSED




                                          3